Citation Nr: 1532295	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disorder, to include degenerative disc disease, and to include as secondary to his service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from December 1978 to April 1979 and October 2003 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In August 2007, the Veteran clarified that his claimed neck and cervical spine issues are one in the same.  

In November 2009 and March 2012, the Board twice remanded the cervical spine issue for a statement of the case.  The RO issued a statement of the case in November 2012, and the Veteran perfected his appeal that same month with a VA Form 9.  

By way of background, a February 2005 rating decision granted service connection for degenerative disc disease, L4 through S1, and assigned a 20 percent evaluation.  In an August 2007 rating decision, the Veteran received a Total Disability Based on Individual Unemployability (TDIU).

In November 2014, the Veteran submitted additional evidence and argument in support of his claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The issue of whether new and material evidence has been submitted to reopen the claim of tinea pedis has been raised by the record in an October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims that he developed a cervical spine disorder in service, "coming downstairs on crutches when one of the metal plates broke on one of the steps and slipped."   He stated he that he fell and went down the stairs head first, and was in severe pain in his shoulder, cervical spine, back, ankle, and head from his fall.  
 (November 2012 VA Form 9).  He alternatively contends that his cervical spine disorder developed secondary to his service-connected lumbar spine disability.  

An October 2003 service treatment record documents a complaint of back pain exacerbated by doing crunches and leg lifts.  Records from March 2004 document the Veteran report of tripping on steps leaving a living area in and feeling light headed and nauseous.  Also in March 2004, the Veteran reported that he reinjured his back while lifting something heavy three week prior. In an April 2004 in-service treatment record, the Veteran reported that he also fell out of a truck from the driver's side, and hurt his back again.  In a November 2004 Social Security Administration evaluation, the Veteran indicated, "I don't like to drive very much since my accident, which messed up my back."  

A September 2012 VA examiner diagnosed the Veteran with a cervical spine (neck) condition, but concluded that it was less likely than not that the Veteran's cervical spine condition was incurred in or caused by the in-service injury, event, or illness.  The examiner also concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability.  

In October 2012, the September 2012 VA examiner provided an addendum opinion that gave further explanation regarding direct and secondary service connection.  However, at no time did the VA examiner address whether the Veteran's claimed cervical spine disorder was aggravated by his service-connected lumbar spine disability.  

VA must obtain an adequate medical opinion to address this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The AOJ should request that the September 2012 VA spine examiner review the records and provide another addendum opinion.  If the September 2012 VA examiner is unavailable, a new VA medical opinion should be provided to address the claim.

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the cervical spine.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Finally, the AOJ should associate any unassociated VA treatment records with the claims file.  The most recent treatment records are dated in August 2009, from the VA medical system in Fayetteville, Arkansas.  	

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the cervical spine.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should associate any unassociated VA treatment records with the claims file; the most recent treatment records are dated in August 2009, from the VA medical system in Fayetteville, Arkansas.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.   After all records and/or responses received from have been associated with the claims file, return the claims file to the September 2012 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the September 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the Virtual claims files, which includes VA and private treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a cervical spine disorder?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any cervical spine disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's (i) reports of falling off some stairs while running on crutches in Texas (September 2012 VA examination, November 2012 VA Form 9) and (ii) service treatment records noting complaints of back pain and falls [October 2003, March 2004 (about a February 2004 fall and reinjury of the back while lifting something heavy three week prior), and April 2004 (fall out of a truck from the driver's side)].   

c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., August 2004)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

d)  Is it at least as likely as not that the Veteran's service-connected lumbar spine disability CAUSED OR AGGRAVATED any cervical spine disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any cervical spine disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the November 2012 statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

